Citation Nr: 0032996	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from June 1957 to 
December 1957, with approximately 20 years of subsequent 
service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, in which the RO denied the veteran's 
claim for service connection for degenerative joint disease 
of the left knee.


REMAND

The veteran asserts that he has degenerative joint disease of 
the left knee as a result of an injury sustained in April 
1980, during service with the Army National Guard.

The Board initially notes that at the time of the RO's denial 
of the claim in September 1997, it appears that the RO 
determined that there was no competent evidence indicating 
that the veteran's degenerative joint disease of the left 
knee was due to his service.  Although the basis for the RO's 
September 1997 decision is not entirely clear, the RO cited 
38 U.S.C.A. § 5107(a) (pertaining to the requirement of a 
well-grounded claim) in its October 1997 statement of the 
case, and it appears that the RO denied the claim as not well 
grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act" ).  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for degenerative joint disease of the left knee.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claim without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the veteran's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that his 
degenerative joint disease of the left 
knee is related to his service, that 
evidence must be submitted by him to the 
RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  




		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



